Name: Commission Regulation (EEC) No 1850/81 of 3 July 1981 amending and derogating from Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 183/28 Official Journal of the European Communities 4. 7 . 81 COMMISSION REGULATION (EEC) No 1850/81 of 3 July 1981 amending and derogating from Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables 2. Processing contracts shall be concluded :  before 5 June in respect of tomatoes to be deliv ­ ered to the industry during the period 1 July to 1 5 November,  before 15 June in respect of peaches to be deliv ­ ered to the industry during the period 1 July to 1 5 October,  before 10 August in respect of Williams pears to be delivered to the industry during the period 15 July to 15 November,  before 25 August in respect of prunes derived from 'prunes d'Ente' to be delivered tc the industry during the period 5 September to 31 December,  before 31 May in France, Italy and Greece and before 1 1 July in the other Member States for hard cherries and other sweet cherries to be delivered to the industry during the period 12 May to 15 September,  before 1 1 July in respect of morello cherries to be delivered to the industry during the period 20 May to 15 September. The Member States may, however, advance the time limit for concluding contracts for tomatoes .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( 1 ), as last amended by Regulation (EEC) No 1118/81 (2 ), and in particular Article 3c thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 1 530/78 (3), as last amended by Regulation (EEC) No 1204/81 (4), fixed the time limit for deliv ­ eries under processing contracts for peaches but, in view of the disposal pattern for Greek production , it is appropriate to alter that date ; whereas the said para ­ graph fixed the date for concluding contracts for Williams pears and it has been found that the date should be altered to take account of the progression of the marketing year in Italy ; Whereas the said Article 1 (2) fixed time limits for concluding processing contracts , particularly for toma ­ toes, peaches, hard cherries and other sweet cherries ; whereas, in order to take account of the disposal of the harvest of those products, it has been found appro ­ priate to defer the time limits for concluding the contracts in question for the 1981 /82 marketing year ; Whereas, as a result of this deferment, the time limit for concluding endorsements in respect of tomatoes, peaches, hard cherries and other sweet cherries should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, Article 2 By way of derogation from the first subparagraph of Article 1 (2) of Regulation (EEC) No 1530/78, contracts for the 1981 /82 marketing year may be concluded up to 30 June in respect of hard cherries and other sweet cherries in France , Italy and Greece and up to 31 July in respect of peaches and tomatoes in all Member States . By way of derogation from Article 1 (3) of the same Regulation , endorsements for the 1981 /82 marketing year may be made up to 30 September for tomatoes and 31 August for peaches , hard cherries and other sweet cherries. HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 1530/78 is hereby replaced by the following : Article 3 (') OJ No L 73, 21 . 3 . 1977, p . 1 . ( 2) OJ No L 118, 30 . 4. 1981 , p . 10 . ( 3 ) OJ No L 179 , 1 . 7 . 1978 , p . 21 . (&lt;) OJ No L 122, 6 . 5 . 1981 , p . 22. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 4. 7 . 81 Official Journal of the European Communities No L 183/29 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1981 . For the Commission The President Gaston THORN